MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be
                                                                        Aug 24 2020, 10:10 am
regarded as precedent or cited before any
court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court

estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Amy E. Karozos                                           Curtis T. Hill, Jr.
Public Defender of Indiana                               Attorney General of Indiana

Victoria Christ                                          Samuel J. Dayton
Deputy Public Defender                                   Deputy Attorney General
Indianapolis, Indiana                                    Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Daimia Anderson,                                         August 24, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-PC-585
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         02D06-1408-PC-125



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020                   Page 1 of 16
                                       Statement of the Case
[1]   Daimia Anderson appeals the post-conviction court’s denial of her petition for

      post-conviction relief. Anderson raises two issues for our review:


              1.    Whether the post-conviction court erred when it
              concluded that she did not receive ineffective assistance of trial
              counsel.


              2.    Whether the post-conviction court erred when it
              concluded that she did not receive ineffective assistance of
              appellate counsel.


[2]   We affirm.


                                 Facts and Procedural History
[3]   In Anderson’s direct appeal, this Court stated the facts and procedural history

      as follows:


              At approximately 10:00 p.m. on March 21, 2004, Sarlaji Warren
              went to the Hillcrest Bowling Alley in Fort Wayne. After
              midnight, when the bowling alley closed, Sarlaji and her friends
              drove to Jazmin’s, a nearby bar. Suemiko Underwood was
              driving, Rydrikia Warren was in the front seat, and Sarlaji and
              Kandice McGown were in the back seat. When the young
              women arrived at the bar, they parked in [a] nearby parking lot,
              sat in the car[,] and talked.

              Five to ten minutes later, Anderson and Tara Meriweather
              arrived in the same parking lot. Meriweather was driving and
              Anderson was in the passenger’s seat. Meriweather stopped her
              car directly in front of Underwood’s car. McGown exited the car
              and approached Meriweather’s car. When McGown and

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020   Page 2 of 16
              Meriweather exchanged words, Anderson pulled out a gun and
              fired two shots into the air. McGown returned to the car where
              her friends were waiting, and Meriweather drove her car to the
              back of Underwood’s car. Anderson pulled out a gun and fired a
              shot into Underwood’s car. The back windshield shattered, and
              the bullet hit Sarlaji in the back of the head. She died two days
              later.

              Anderson was charged with murder for killing Sarlaji, criminal
              recklessness for firing the two shots in the air, and carrying a
              handgun without a license. At trial, witness Chiquitia Warren
              testified that Anderson fired the gun straight at Underwood’s car.
              In addition, McGown testified that Anderson was holding the
              gun “straight out” when she fired it at Underwood’s car. Tr. P.
              451. Anderson admitted firing the two shots in the air.
              However, she testified that after she fired those shots, she was
              just “messing with” the gun, and it went off. Tr. P. 767. A jury
              convicted Anderson as charged.


      Appellant’s App. Vol. 2 at 241-42. The trial court entered judgment of

      conviction and sentenced Anderson to an aggregate term of sixty-one and one-

      half years, including a five-year enhancement under Indiana Code Section 35-

      50-2-11 for Anderson’s use of a firearm during the commission of the murder.

      On direct appeal, Anderson raised one issue for our review, namely, whether

      the State had presented sufficient evidence to support her murder conviction.

      We affirmed her conviction.


[4]   In April 2018, Anderson filed an amended petition for post-conviction relief. In

      that petition, Anderson alleged that she had received ineffective assistance from

      both her trial and appellate counsel. After a fact-finding hearing, the post-



      Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020   Page 3 of 16
      conviction court entered findings of fact and conclusions of law in which it

      denied Anderson’s petition for post-conviction relief. This appeal ensued.


                                     Discussion and Decision
                                             Standard of Review

[5]   Anderson appeals the post-conviction court’s denial of her petition for post-

      conviction relief. Our standard of review in such appeals is clear:


              “The petitioner in a post-conviction proceeding bears the burden
              of establishing grounds for relief by a preponderance of the
              evidence.” Campbell v. State, 19 N.E.3d 271, 273-74 (Ind. 2014).
              “When appealing the denial of post-conviction relief, the
              petitioner stands in the position of one appealing from a negative
              judgment.” Id. at 274. In order to prevail on an appeal from the
              denial of post-conviction relief, a petitioner must show that the
              evidence leads unerringly and unmistakably to a conclusion
              opposite that reached by the post-conviction court. Weatherford v.
              State, 619 N.E.2d 915, 917 (Ind. 1993). Further, the post-
              conviction court in this case entered findings of fact and
              conclusions of law in accordance with Indiana Post-Conviction
              Rule 1(6). Although we do not defer to the post-conviction
              court’s legal conclusions, “[a] post-conviction court’s findings
              and judgment will be reversed only upon a showing of clear
              error—that which leaves us with a definite and firm conviction
              that a mistake has been made.” Ben-Yisrayl v. State, 729 N.E.2d
              102, 106 (Ind. 2000) (internal quotation omitted).

              When evaluating an ineffective assistance of counsel claim, we
              apply the two-part test articulated in Strickland v. Washington, 466
              U.S. 668 (1984). See Helton v. State, 907 N.E.2d 1020, 1023 (Ind.
              2009). To satisfy the first prong, “the defendant must show
              deficient performance: representation that fell below an objective
              standard of reasonableness, committing errors so serious that the

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020   Page 4 of 16
              defendant did not have the ‘counsel’ guaranteed by the Sixth
              Amendment.” McCary v. State, 761 N.E.2d 389, 392 (Ind. 2002)
              (citing Strickland, 466 U.S. at 687-88). To satisfy the second
              prong, “the defendant must show prejudice: a reasonable
              probability (i.e. a probability sufficient to undermine confidence
              in the outcome) that, but for counsel’s errors, the result of the
              proceeding would have been different.” Id. (citing Strickland, 466
              U.S. at 694).


      Humphrey v. State, 73 N.E.3d 677, 681-82 (Ind. 2017).


                                         Issue One: Trial Counsel

[6]   Anderson first asserts that the post-conviction court erred when it denied her

      petition because she received ineffective assistance of trial counsel. Anderson

      alleges ineffective assistance from her trial attorney on four grounds. Anderson

      alleges that counsel: should have asserted a self-defense argument at trial in

      addition to her defense alleging accident; should have tendered a voluntary

      manslaughter instruction; should not have alluded to Meriweather’s invocation

      of her Fifth Amendment right against self-incrimination; and should not have

      waived Anderson’s right to a jury trial on the sentence enhancement. We

      address each contention in turn.


                                                  Self-defense

[7]   Anderson contends that her trial counsel’s performance was deficient because

      he did not know that Indiana law permits a defendant to simultaneously assert

      the defense theories of self-defense and accident. See Gunn v. State, 174 Ind.

      App. 263, 65 N.E.2d 1234 (1977). During trial, after Anderson had testified


      Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020   Page 5 of 16
      that she had not seen Sarlaji the night of the shooting and that she had only

      accidentally fired the gun that killed Sarlaji, the State moved to strike evidence

      that had already been presented by Anderson showing that she had shot Sarlaji

      in self-defense.1 Anderson’s trial counsel argued that the evidence showed self-

      defense, but the trial court granted the State’s motion. And the court

      subsequently denied Anderson’s proffered jury instruction on self-defense. In

      her post-conviction petition, Anderson asserted that, had trial counsel

      supported his argument to the trial court with a citation to Gunn, the court

      would have permitted Anderson to pursue both theories of self-defense and

      accident. Further, Anderson maintains that trial counsel was deficient for not

      making the same argument in support of her proffered self-defense jury

      instruction when the trial court denied it.


[8]   As our Supreme Court has stated,


               [a] valid claim of self-defense is a legal justification for an
               otherwise criminal act. Wallace v. State, 725 N.E.2d 837, 840
               (Ind. 2000). “A person is justified in using reasonable force
               against another person to protect himself or a third person from
               what he reasonably believes to be the imminent use of unlawful
               force.” Ind. Code § 35-41-3-2 (200[4]). A claim of self-defense
               requires a defendant to have acted without fault, been in a place
               where he or she had a right to be, and been in reasonable fear or
               apprehension of bodily harm. White v. State, 699 N.E.2d 630,
               635 (Ind. 1998).




      1
        The trial court had permitted Anderson to present evidence that she had a protective order against Sarlaji,
      as well as threatening voicemail messages from Sarlaji “in the days before the crime[.]” Appellant’s Br. at 43.

      Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020                    Page 6 of 16
                                                       ***

               The ‘reasonableness’ of a defendant’s belief that he was entitled
               to act in self-defense is determined from that point in time at
               which the defendant takes arguably defensive action. That belief
               must be supported by evidence that the alleged victim was
               imminently prepared to inflict bodily harm on the defendant.


       Henson v. State, 786 N.E.2d 274, 277-78 (Ind. 2003).


[9]    The post-conviction court concluded, and we agree, that the evidence presented

       at trial, including Anderson’s own testimony, showed that she “was not

       lawfully acting in self-defense.” Appellant’s App. Vol. 2 at 149. While she may

       have been in a place where she had a right to be, the evidence does not show

       either that Anderson acted without fault or that she had a reasonable fear of

       bodily harm. See Henson, 786 N.E.2d at 277. First, Anderson testified at trial

       that she did not know Sarlaji was in the car when she fired the gun at the car.

       Thus, to the extent Anderson now claims she was defending herself against

       Sarlaji, that claim is simply not credible.


[10]   Second, “‘[t]he amount of force used to protect oneself must be proportionate to

       the urgency of the situation.’” Brand v. State, 766 N.E.2d 772, 777 (Ind. Ct.

       App. 2002) (quoting Hollowell v. State, 707 N.E.2d 1014, 1021 (Ind. Ct. App.

       1999)), trans. denied. “‘Where a person has used more force than necessary to

       repel an attack the right to self-defense is extinguished, and the ultimate result is

       that the victim then becomes the perpetrator.’” Id. Anderson does not contend

       in her brief on appeal that her firing the gun was “proportionate to the urgency


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020   Page 7 of 16
       of the situation.” See id. Indeed, at trial, Anderson testified that she was scared

       for her life because a crowd of people had surrounded the car, but she testified

       that no one else had a weapon and that they were making only verbal threats

       towards her. Anderson was sitting in the car when she fired the gun, after

       which Meriweather drove Anderson away from the scene. We cannot say

       either that Anderson acted without fault or that she had a reasonable fear of

       bodily harm. See Henson, 786 N.E.2d at 277.


[11]   This Court has stated that “[c]ounsel will not be held deficient for not pursuing

       a defense which appears contrived or totally unrealistic.” Wilson v. State, 565

       N.E.2d 761, 765 n.2 (Ind. Ct. App. 1990). Given the dearth of evidence to

       support a self-defense theory, we hold that Anderson has not demonstrated

       either that she was entitled to a jury instruction on self-defense or that her trial

       counsel’s performance was either deficient or prejudiced her.


                                    Voluntary Manslaughter Instruction

[12]   Anderson next contends that her trial counsel should have proffered a voluntary

       manslaughter instruction. Anderson maintains that there was “appreciable

       evidence” that she had acted under sudden heat such that “voluntary

       manslaughter was a stronger alternative to reckless homicide, especially after

       the Court excluded her self-defense evidence and instruction.” Appellant’s Br.

       at 45-46. Anderson asserts that the jury would not have convicted her of

       murder had it been instructed on voluntary manslaughter.


[13]   On this issue, the post-conviction court found as follows:


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020   Page 8 of 16
               [Trial counsel] tendered an instruction on reckless homicide as a
               lesser included offense of murder; the Court decided to give that
               instruction upon finding that there was a serious evidentiary
               dispute as to whether “the lesser offense of reckless homicide was
               committed and not the greater offense of murder.” Tr. 867-868.
               [Trial counsel] did not request an instruction on voluntary
               manslaughter as a lesser included offense of murder. At the post-
               conviction hearing, [trial counsel] testified that the decision
               to argue for conviction of reckless homicide as a lesser included
               offense, and not to pursue voluntary manslaughter as a possible
               alternative, was made after extensive consultation with
               [Anderson], and that she herself favored an argument for reckless
               homicide and not for voluntary manslaughter. Record of
               Hearing on Post-Conviction Relief Held on December 21, 2018,
               at 7-8.


       Appellant’s App. Vol. 2 at 144. And the post-conviction court concluded that

       trial counsel made a reasonable strategic decision to proffer a reckless homicide

       instruction instead of a voluntary manslaughter instruction.


[14]   As the State points out, counsel is afforded considerable discretion in choosing

       strategy and tactics, and we will accord that decision deference. Lambert v.

       State, 743 N.E.2d 719, 730 (Ind. 2001). At trial, Anderson testified that the gun

       “went off” while she was “messing with it.” Trial Tr. Vol. 4 at 19. That

       testimony is inconsistent with an assertion that she acted under sudden heat

       when she shot Sarlaji. In light of the evidence presented at trial supporting a

       voluntary manslaughter instruction, we cannot say that trial counsel’s strategy

       constituted deficient performance. Indeed, Anderson’s argument on appeal

       does not address the post-conviction court’s conclusion that her trial counsel

       acted reasonably in not asking for a reckless-homicide instruction after

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020   Page 9 of 16
       discussions with Anderson leading up to trial. We will not second-guess a trial

       counsel’s reasonable trial strategies. Accordingly, Anderson has not met her

       burden on appeal to demonstrate that the post-conviction court’s judgment is

       contrary to law on this issue.


                             Meriweather’s Decision Not to Testify at Trial

[15]   During closing argument, Anderson’s trial counsel stated in relevant part as

       follows:


               In a few moments, the State will have the right to rebut, get the
               last chance to try to convince you that their picture is not blurred.
               Don’t let them fool you. You’ve listened to all the evidence.
               [Counsel for the State], if you didn’t believe [Anderson’s]
               testimony, the Judge asked you, “Do you have any rebuttal.”
               “No.” Pastor Latham was there. Pastor Jordan was at the police
               station. [The State] didn’t call them to rebut anything. [The
               State] didn’t call Tara Meriwether.

               State: Objection Your Honor.

               Court: Sustained.


       Trial Tr. Vol. 4 at 173-74 (emphasis added). In her post-conviction petition,

       Anderson asserted that her trial counsel was ineffective because she brought up

       the fact that Meriweather did not testify, which prompted the trial court to

       instruct the jury “to disregard [defense] counsel’s comment” and that

       Meriweather had “exerted her Fifth Amendment privilege not to testify and

       incriminate herself.” Id. at 923. Anderson pointed out that she was harmed

       because that instruction supported a reasonable inference “‘that the withheld

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020   Page 10 of 16
       testimony would be damaging, not only to the witness, but also to the

       defendant.’” Appellant’s App. Vol. 2 at 104 (quoting Aubrey v. State, 261 Ind.

       692, 310 N.E.2d 556, 558-59 (1974)).


[16]   The post-conviction court agreed with Anderson, as do we, that trial counsel’s

       performance was deficient in this regard, but the court found that Anderson had

       not shown prejudice. In particular, the court found:


               [Anderson] has not presented any argument purporting to
               establish a reasonable probability that this error had any effect on
               the outcome of the proceeding. . . .


               [Anderson] does assert that “[Meriweather’s] refusal to testify
               ‘may well have been the equivalent in the jury’s mind of
               testimony,’” but [she] does not venture to specify what testimony
               it may well have the equivalent of. In view of the evidence
               presented at trial, the jury could have conjectured that Tara
               Meriweather might have said highly incriminating things had she
               testified—such as that [Anderson] went to Jazmin’s intending to
               kill Sarlaji Warren lest Sarlaji kill her first, and that she decided
               to fabricate a defense of accident, self-defense, or both. But the
               reasons for these particular conjectures would have been obvious:
               [Anderson’s] own testimony abundantly supported them, and her
               testimony was far less credible than that of the State’s witnesses.
               [Anderson] has presented no argument, and none can be
               imagined, tending to show a reasonable probability that the
               conjectures led to her conviction or murder when the evidence
               alone would not have done so.


       Appellant’s App. Vol. 2 at 155-56 (citations omitted).


[17]   On appeal, Anderson maintains that she was harmed


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020   Page 11 of 16
               because the natural inference the jury would have is that
               [Meriweather] would incriminate herself if she had testified. She
               drove [Anderson] to the scene, she was with her the entire time
               and she helped her evade arrest for a short time. . . . Though
               [Meriweather] could have corroborated [Anderson’s]
               justifications[ for the shooting], she did not. . . . The
               admonishment not only reinforced [Meriweather’s] failure to
               corroborate [Anderson] but it implied she would not have done
               so. . . .


       Appellant’s Br. at 51-52. But Anderson does not address the post-conviction

       court’s finding that she did not adequately make that argument in her petition,

       and our review of the petition supports the court’s finding on this issue. Her

       mere allegation that the jury could have inferred that Meriweather would have

       incriminated Anderson, without more, is insufficient to show prejudice.

       Indeed, in light of the overwhelming evidence of Anderson’s guilt, including

       her own testimony and that of the State’s nine eyewitnesses, we agree with the

       State that any error was harmless. We cannot say that the post-conviction court

       erred when it found that trial counsel’s performance did not prejudice Anderson

       on this issue.


                                        Waiver of Right to Jury Trial

[18]   Anderson contends that her trial counsel was ineffective when he did not object

       to the trial court’s determination that bifurcation on the issue of the firearm

       enhancement was unnecessary “because by finding her guilty of murder, [the

       jurors] have necessarily found that she used a firearm in the commission of that

       specifically named crime.” Appellant’s App. Vol. 2 at 229. Anderson


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020   Page 12 of 16
       maintains that she was entitled to a jury trial on the enhancement under

       Indiana Code Section 35-50-2-11. She asserts that her trial counsel’s deficient

       performance prejudiced her because he “forfeited her right to argue for acquittal

       on the enhancement.” Appellant’s Br. at 55.


[19]   First, Anderson has not shown that her trial counsel’s performance was

       deficient in this regard. Second, Anderson cannot show prejudice. As the trial

       court declared, and as the post-conviction court found, because the jury had

       convicted Anderson of murder, and because the evidence was undisputed that

       the murder was committed with a firearm, that a jury would have found the

       evidence sufficient to support the enhancement was all but a foregone

       conclusion. Indeed, Anderson did not testify at the post-conviction hearing that

       she would not have waived her right to a jury trial on the enhancement. The

       post-conviction court did not err when it found that Anderson’s trial counsel

       was not ineffective when he agreed to waive a jury trial on the firearm

       enhancement.


                                       Issue Two: Appellate Counsel

[20]   Anderson next argues on appeal that she received ineffective assistance from

       her appellate counsel when her appellate counsel did not raise on direct appeal

       the following three issues: waiver of the right to a jury trial on the firearm

       enhancement; Anderson’s right to present her self-defense; and the trial court’s

       refusal to instruct the jury on self-defense. We address each contention in turn.


[21]   As we have explained:


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020   Page 13 of 16
               As with trial counsel, to establish that appellate counsel rendered
               ineffective assistance, a petitioner must show appellate counsel
               was deficient in performance and that the deficiency resulted in
               prejudice. Ritchie v. State, 875 N.E.2d 706, 723 (Ind. 2007).
               However, appellate and trial counsel have different tasks, which
               result in different kinds of deficient performance and prejudice.
               Thus, when the alleged error is that appellate counsel failed to
               raise issues, prejudice is based on “whether the issues appellate
               counsel failed to raise would have been clearly more likely to
               result in reversal or an order for a new trial.” Id. at 724.


       Benefield v. State, 945 N.E.2d 791, 802-03 (Ind. Ct. App. 2011).


                                               Jury Trial Waiver

[22]   Anderson first contends that she was denied the effective assistance of appellate

       counsel because, had counsel argued on direct appeal that Anderson had not

       waived her right to a jury trial on the firearm enhancement, this Court would

       have remanded for a jury trial on that issue. In particular, Anderson asserts that

       she had a right to a jury trial on the enhancement under Article 1, Section 12 of

       the Indiana Constitution and that her personal waiver was required but not

       obtained. Thus, she maintains that the absence of her personal waiver required

       reversal of the enhancement.


[23]   In Horton v. State, our Supreme Court observed that, since 1977, “Indiana

       precedent has repeatedly affirmed the personal waiver requirement” for the

       right to a jury trial “in a felony prosecution.” 51 N.E.3d 1154, 1158 (Ind. 2016)

       (emphasis added). Anderson does not cite any case law to show that, as a

       matter of Indiana constitutional law, the personal waiver requirement applies to


       Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020   Page 14 of 16
       sentencing enhancements. Thus, Anderson has not shown that her appellate

       counsel’s performance was deficient when he did not raise this issue on direct

       appeal.


[24]   For the first time in her reply brief, Anderson acknowledges that the firearm

       enhancement statute, Indiana Code Section 35-50-2-11, did not afford a right to

       a jury trial until April 2005, or six months after her trial. Also in her reply brief,

       Anderson maintains that her appellate counsel “could have reasonably argued

       Anderson was deprived of her right to a jury trial despite the statute’s wording”

       as a matter of federal constitutional law based on the holdings in Apprendi v.

       New Jersey, 530 U.S. 466 (2000) and Blakely v. Washington, 542 U.S. 296 (2004).

       Reply Br. at 6.


[25]   Anderson has waived the issue of a federal constitutional violation for our

       review in two respects. First, “[t]he law is well settled that grounds for error

       may only be framed in an appellant’s initial brief and if addressed for the first

       time in the reply brief, they are waived.” Monroe Guar. Ins. Co. v. Magwerks

       Corp., 829 N.E.2d 968, 977 (Ind. 2005). Second, Anderson did not make this

       argument to the post-conviction court. Waiver notwithstanding, and moreover,

       our courts do not require appellate counsel to pursue novel arguments on

       appeal. In particular, our Supreme Court has held that “an appellate lawyer

       would not be ineffective for proceeding without adding a Blakely claim before

       Blakely was decided.” Walker v. State, 843 N.E.2d 50, 59 (Ind. Ct. App. 2006),

       trans. denied; cert. denied, 549 U.S. 1130 (2007). And this Court has observed

       that “[e]ven after Apprendi was decided, there was no basis for [appellate

       Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020   Page 15 of 16
       counsel] to believe that Apprendi had any impact upon [a defendant’s] jury trial

       waiver and sentence.” Wieland v. State, 848 N.E.2d 679, 682 (Ind. Ct. App.

       2006), trans. denied; cert. denied, 549 U.S. 1038 (2006). Thus, Anderson has not

       shown that her appellate counsel was ineffective when he did not raise this issue

       on direct appeal.


                                                   Self-Defense

[26]   With respect to Anderson’s assertion that appellate counsel should have raised

       on appeal both her right to assert self-defense and the trial court’s alleged abuse

       of discretion in refusing a self-defense instruction, for the reasons set out above,

       Anderson’s own testimony undermined her allegation that she acted in self-

       defense. Because the evidence, as a whole, presented at trial did not support a

       self-defense theory, Anderson cannot show either that her appellate counsel’s

       performance was deficient or that the outcome of her appeal would have been

       different had these issues been raised. The post-conviction court did not err

       when it concluded that Anderson was not denied the effective assistance of

       appellate counsel.


                                                   Conclusion

[27]   In sum, we affirm the post-conviction court’s judgment.


[28]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-PC-585 | August 24, 2020   Page 16 of 16